DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 04/21/2021.  
Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimers filed on 04/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,719,149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ishan Weerakoon (Reg. No. 66,471) on 05/27/2021 and 06/11/2021.

The application has been amended as follows: 



a display device; and
processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor, the processing resources being configured to control the digital jukebox device to at least:
output to the display device a user interface presenting in a first area of the display device a plurality of groupings of songs available for playback via the digital jukebox device on a pay-for-play basis, each said grouping of songs being representable in the user interface as a user-selectable tile including imagery associated with two or more of the songs in the respective groupings;
displaying on a second area of the display device, simultaneous with the presented plurality of groupings of songs, an identification of a song currently playing on the digital jukebox device and imagery associated with the currently playing song; and
when a song is newly added to a playback queue, displaying an identification of the newly added song in the second area; wherein the displaying the identification of the newly added song temporarily replaces the displayed identification of the currently playing song.

2.    (Cancelled).

3.    (Previously Presented) The digital jukebox device according to claim 1, wherein the identification of the newly added song includes a name of the newly added song and an artist associated with the newly added song.



5.    (Previously Presented) The digital jukebox device according to claim 4, wherein the processing resources is further configured to display said manner when said manner corresponds to a first predetermined manner and to not display said manner when said manner corresponds to a second predetermined manner.

6.    (Previously Presented) The digital jukebox device according to claim 3, wherein the identification of the newly added song further includes an indicator of a user who caused said adding.

7.    (Previously Presented) The digital jukebox device according to claim 6, wherein the processing resources is further configured to not display said indicator of the user when a configuration specific to the user is equal to a predetermined value.

8.    (Previously Presented) The digital jukebox device according to claim 1, the processing resources being configured to further control the digital jukebox device to, when the second area is selected on the display device by a user, display at least a portion of the playback queue.

9.    (Currently Amended) A method comprising:
output, to a display device of a digital jukebox device, a user interface presenting in a first area of the display device a plurality of groupings of songs available for playback via the digital jukebox device on a pay-for-play basis, each said grouping of songs being 
displaying on a second area of the display device, simultaneous with the presented plurality of groupings of songs, an identification of a song currently playing on the digital jukebox device and imagery associated with the currently playing song; and
when a song is newly added to a playback queue, displaying an identification of the newly added song in the second area; wherein the displaying the identification of the newly added song temporarily replaces the displayed identification of the currently playing song.

10.    (Cancelled).

11.    (Previously Presented) The method according to claim 9, wherein the identification of the newly added song includes a name of the newly added song and an artist associated with the newly added song.

12.    (Previously Presented) The method according to claim 11, wherein the identification of the newly added song further includes an indicator of a manner in which the newly added song was added to the playback queue.

13.    (Previously Presented) The method according to claim 12, wherein processing resources of the digital jukebox device is configured to display said manner when said manner corresponds to a first predetermined manner and to not display said manner when said manner corresponds to a second predetermined manner.

14.    (Previously Presented) The method according to claim 9, wherein the identification of the newly added song further includes an indicator of a user who caused said adding.

15.    (Previously Presented) The method according to claim 14, wherein processing resources of the digital jukebox device is configured to not display said indicator of the user when a configuration specific to the user is equal to a predetermined value.

16.    (Previously Presented) The method according to claim 9, the processing resources are configured to further control the digital jukebox device to, when the second area is selected on the display device by a user, display at least a portion of the playback queue.

17.    (Currently Amended) A non-transitory computer-readable storage medium having instructions stored therein which, when executed by processing resources of a digital jukebox device, causes the processing resources to perform operations comprising:
outputting, to a display device of the digital jukebox device, a user interface presenting in a first area of the display device a plurality of groupings of songs available for playback via the digital jukebox device on a pay-for-play basis, each said grouping of songs being representable in the user interface as a user-selectable tile including imagery associated with two or more of the songs in the respective grouping;
displaying on a second area of the display device, simultaneous with the presented plurality of groupings of songs, an identification of a song currently playing on the digital jukebox device and imagery associated with the currently playing song; and
when a song is newly added to a playback queue, displaying an identification of the newly added song in the second area; wherein the displaying the identification of the newly added song temporarily replaces the displayed identification of the currently playing song.


                                                                                                                                                                                                      
Allowable Subject Matter
Claims 1, 3-9, 11-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 9, and 17 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Beaumier et al. (US 2011/0283236 A1) fail to clearly teach or fairly suggest the combination of following limitations: 

displaying on a second area of the display device, simultaneous with the presented plurality of groupings of songs, an identification of a song currently playing on the digital jukebox device and imagery associated with the currently playing song; and
when a song is newly added to a playback queue, displaying an identification of the newly added song in the second area; wherein the displaying the identification of the newly added song temporarily replaces the displayed identification of the currently playing song.  

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Rainisto et al. (US 2010/0281409 A1) – An apparatus, a method, and a medium for displaying notification, the notification display area simultaneously displaying a plurality of notifications on the display (see 0007).  A notification is temporarily display on a portion (see ¶ 0009).  Notification preview provides a temporary preview of a new notification; the preview is a temporary message informing the user of the new notification and providing some detail of the notification event (see ¶ 0046).  For example, when a new email is receive, a notification preview will appear on the display in the position indicated on Figure 4 and contain the text ‘New Email’, the preview will remain on the remaining portion of the display for a short period of time and will remain in front of whatever is currently displayed on the remaining portion of the display (see ¶ 0046).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179